Citation Nr: 1340886	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-09 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including as secondary to his service-connected disabilities.

2.  Entitlement to service connection for a bilateral foot disorder, including as secondary to the service-connected diabetes mellitus and service-connected peripheral neuropathy of the bilateral lower extremities.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, denied service connection for a schizoaffective disorder and a bilateral foot disorder (talonavicular coalition, bilateral enthesopathy of the Achilles tendon insertion, foreign body in right foot).

The Veteran's claims were previously before the Board in September 2012 and July 2013.  In September 2012, the Board reopened the previously denied claim of service connection for a psychiatric disorder.  The Board then remanded the claims for further development.  That development having been completed, this case is once again before the Board. 

Finally, the Board notes that the Veteran was previously represented by Puerto Rico Public Advocate for Veterans Affairs, but by a statement signed and dated in January 2011, he explicitly revoked his appointment of this organization as his representative, and has not appointed another representative.  Hence, he is unrepresented in this appeal.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a bilateral foot disorder, including as secondary to the service-connected diabetes mellitus and service-connected peripheral neuropathy of the bilateral lower extremities, is addressed in the REMAND portion of the decision below and is REMANDED to the VA RO.


FINDING OF FACT

The Veteran's acquired psychiatric disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by his service-connected disabilities.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, including as secondary to the service-connected disabilities, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in March 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter further informed the Veteran of the requirements for establishing secondary service connection.  The letter also gave the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  In his December 2008 claim for a TDIU rating (which has since been granted), the Veteran reported that he was currently receiving disability benefits from the Social Security Administration (SSA) because of his diabetes and diabetes-related disorder.  VA contacted SSA for these records.  In an October 2012 statement, SSA indicated that these records had been destroyed and were no longer available.  Therefore, the Board does not need to make further attempts to obtain those records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations and medical opinions in April 2008, November 2012, and August 2013, the results of which have been included in the claims file for review.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board is also satisfied as to substantial compliance with its September 2012 and July 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The remands included obtaining the Veteran's SSA records.  In an October 2012 statement, SSA indicated that these records had been destroyed and were no longer available.  The remands also directed the AMC to make another attempt to obtain additional STRs for the Veteran.  This attempt was made in October 2012 and additional records were not obtained.  The remands further directed the AMC to provide the Veteran with a VA examination and medical opinion.   These were obtained in November 2012 and August 2013.  The remands also included obtaining the Veteran's recent VA treatment records.  These records were obtained and associated with his claims file.  Additionally, the remands directed the AMC to ask the Veteran to provide the names and addresses of all medical care providers who have treated him for the disorders on appeal since his separation from the service.  The AMC asked the Veteran for this information and included VA Form 21-4142 (to obtain his authorization) in letters dated in October 2012.  The Veteran did not respond to these letters, and all other previously identified records have been obtained by VA.  Finally, the remands directed the AMC to readjudicate the claim, which was accomplished in the February 2013 and August 2013 Supplemental Statements of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder, including as secondary to his service-connected disabilities.

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

Service connection for certain chronic diseases, including psychoses, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in April 2008, the Veteran was diagnosed with schizoaffective disorder.  In a July 2012 VA outpatient treatment record, the Veteran was diagnosed with depression.  In a VA outpatient treatment record dated in October 2012, the Veteran was diagnosed with adjustment disorder.  In another VA outpatient treatment record dated in October 2012, the Veteran was diagnosed with anxiety.  At the November 2012 VA examination, the examiner diagnosed the Veteran with bipolar disorder type I.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires evidence of in-service incurrence or aggravation of an injury or disease.  A review of the Veteran's STRs shows that in June 1970 he reported a history of depression or excessive worry on his separation Report of Medical History.  The reviewing examiner noted that the Veteran worried about minor events, which was judged not significant.  A psychiatric disorder was not diagnosed on his military separation examination in June 1970.

The first post-service relevant complaint was at a January 1973 VA psychiatric examination, which diagnosed the Veteran with chronic anxiety neurosis.  At this examination, the Veteran reported that he was receiving private psychiatric treatment.  

A review of the Veteran's private treatment records shows records from Bayamon Regional Hospital dated in February 2004, in which he reported experiencing an anxiety disorder for 35 years.  He was diagnosed with an anxiety disorder.

VA medical records dated from 2004 reflect psychiatric treatment.  Specifically, in February 2004, he was diagnosed with anxiety state and major depressive disorder with mood congruent psychotic features by history.  In June 2004, he was diagnosed with major depressive disorder, with psychotic features, and rule out schizoaffective disorder, depressed.  A report of a June 2004 VA psychiatric compensation examination reflects that the examiner diagnosed schizoaffective disorder, depressive type, with no other current mental disorder.  Treatment notes dated since 2011 have continued to carry the diagnosis of schizoaffective disorder as well as noting a partner relational problem.  In an October 2012 treatment note, it was indicated that depression and anxiety were no longer significant problems for the Veteran and that he was coping with physical pain and a divorce.  The Veteran was diagnosed with an adjustment disorder, related to medical difficulties and divorce.

As previously mentioned, the third element of direct service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the claims file currently contains positive and negative medical nexus opinions.

As for the positive medical nexus evidence, in an undated letter submitted to VA by the Veteran in November 2008, Dr. O., a private physician, diagnosed the Veteran with schizoaffective disorder.  Dr. O. then opined that it was more probable than not that the Veteran's disorders were all service-connected.  Dr. O. did not review the Veteran's claims file in forming this medical opinion or provide any rationale for his medical opinion.

As for the negative medical nexus evidence, the Board notes that the April 2008 VA examiner did not provide a medical opinion regarding direct service incurrence of a psychiatric disorder, although she did discuss pertinent evidence.  Moreover, she incorrectly stated that the STRs showed no psychiatric complaints, which is inaccurate.  As noted above, in his June 1970 separation report of medical history, the Veteran reported depression or excessive worry, and the examiner noted that the Veteran worried about minor events, which was judged not significant.  The Board therefore finds that the medical opinion provided by the VA examiner was partially based on an inaccurate factual premise, and is thus inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion is only as good and credible as the history on which it was based, and if based on an inaccurate factual premise it has no probative value.).  

The Veteran was provided with an additional VA psychiatric compensation examination in November 2012.  At this examination, the examiner reviewed the Veteran's claims file and took a subjective history.  The Veteran was diagnosed with bipolar disorder type I.  The global assessment of functioning (GAF) score was 66. The Veteran's symptoms were indicative of occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner found evidence of symptoms of depressed mood, anxiety, and memory loss.  The examiner opined that the Veteran's psychiatric disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran had a single acute incident in military service in 1970 and there was no indication that this incident resulted in any residual disorder.  

The Board finds the negative evidence outweighs the positive on the issue of direct service connection.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As the November 2012 VA examiner provided a detailed explanation as to why the Veteran's acquired psychiatric disorder is not related to his active military service, the Board finds the probative value of the November 2012 VA examination report is greater than the cursory conclusions of the private medical provider.  The Board is not persuaded by the private doctor's statement because it does not indicate that it was based on a review of evidence in the claims folder and because no rationale was provided for the medical opinion.  An opinion is considered adequate when it is based on consideration of a Veteran's prior medical history and examinations and describes the disorder in sufficient detail so that the Board's evaluation of the claimed disorder is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 124.   In this regard, the private medical statement cannot be considered as competent medical evidence of an etiological relationship between the Veteran's current acquired psychiatric disorder and an incident of service.  As such, the Board finds the private medical statement to be of low probative value.

In contrast, the November 2012 VA examiner accurately and thoroughly characterized the evidence of record and conducted a comprehensive examination of the Veteran's mental health state.  The examiner's report of the Veteran's medical history and the clinical findings is consistent with the entire body of medical evidence of record.  There is no basis on which to find that the VA medical opinion is incomplete or insufficient in any way.  Thus, the Board places greater probative value on the November 2012 VA examination, which found that the Veteran's current acquired psychiatric disorder was not due to his active military service.

As the evidence is not in equipoise, direct service connection is not warranted.  

The Board notes that the Veteran currently reports continuous symptomatology since his active military service.  While the STRs document depression on the separation Report of Medical History, a psychiatric disorder was not found upon examination.  Additionally, at the post-service January 1973 VA psychiatric examination, the Veteran did not report that his psychiatric symptoms began during his active military service and had been present since that time.  Instead, the Veteran told the examiner that his "nerves" began after December 1971, following his military discharge.  Crucially, because it does not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.  The Board finds that the relationship between the current psychiatric disorder and the Veteran's service is medically complex and so requires medical evidence to demonstrate such a relationship. The probative competent and credible medical evidence outweighs the competent and credible lay evidence.  Service connection is not warranted on a theory of continuity of symptomatology.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for psychoses.  As stated above, the earliest post-service medical evidence is dated from 1973, and the Veteran was separated from the active duty in 1970.  No psychiatric diagnosis was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran also seeks service connection for an acquired psychiatric disorder, as secondary to his service-connected disabilities.

As noted above, the first element of secondary service connection requires evidence of a current disorder.  The Veteran has satisfied this element.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for the following disabilities:  Type II diabetes mellitus; peripheral neuropathy of the bilateral lower extremities; erectile dysfunction; and, peripheral neuropathy of the bilateral upper extremities.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As previously mentioned, the third element of secondary service connection requires nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, there are positive and negative medical opinions of record.  

As for the positive evidence, in a VA outpatient treatment note dated in October 2012, the Veteran told the VA psychologist that he was having some difficulties coping with chronic pain and difficulties adjusting with physical limitations as a result of pain.  The VA psychologist found that the Veteran's psychiatric disorder was partially caused by "medical difficulties."  No rationale was provided.
As for the negative evidence, a VA psychiatric compensation examination was conducted in April 2008.  At the examination, the Veteran reported that he had been receiving treatment for a psychiatric disorder for the past three years.  The examiner reviewed the claims file and diagnosed the Veteran with schizoaffective disorder.  The examiner opined that the Veteran's neuropsychiatric condition was not related to his presently service-connected disabilities (diabetes mellitus, peripheral neuropathy of the lower extremities, and erectile dysfunction), and was not caused or aggravated by his service-connected disabilities.  Since the April 2008 VA examination, the RO granted service connection for additional disabilities; thus, the April 2008 medical opinion regarding secondary service connection was not based on a consideration of all of his currently service-connected disabilities.

Therefore, the Veteran was provided with an additional VA psychiatric compensation examination in November 2012.  At this examination, the examiner reviewed the Veteran's claims file and took a subjective history.  The Veteran was diagnosed with bipolar disorder type I.  The examiner opined that the Veteran's psychiatric disorder had not deviated from its natural progression, as evidenced by a lack of hospitalizations, and was not aggravated by any service-connected disabilities.  However, the examiner did not opine regarding whether any of the Veteran's service-connected disabilities caused his psychiatric disorder.

Accordingly, the Board remanded the issue for a VA addendum medical opinion to be obtained.  In August 2013, following another review of the claims file, the November 2012 VA examination provided an addendum medical opinion.  The examiner determined that the Veteran's current psychiatric disorder was not caused, incurred, secondary, related, or associated to his service-connected disabilities (peripheral neuropathy of the upper and lower extremities, Type II diabetes mellitus, and erectile dysfunction).  The examiner reasoned that there was no etiologic, pathophysiologic, or temporal relationship between psychiatric disorder symptom onset and the service-connected disabilities.  The examiner stated that the Veteran started psychiatric treatment in 2005.  These service-connected disabilities and the psychiatric disorder were in different time frames, different etiology, and different anatomical systems with no relation with one another.  Regarding the October 2012 VA medical statement, the examiner found that this statement was not based on a review of the Veteran's claims file and medical records.  In contrast, the examiner, after taking a psychiatric history of the Veteran, reviewing the claims file, and performing a mental evaluation, found that there was no relationship between the Veteran's current acquired psychiatric disorder and his service-connected disabilities, to include in the medical literature.

The Board finds the negative evidence outweighs the positive on the issue of secondary service connection.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin, 1 Vet. App. at 175.  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden, 125 F.3d at 1481.  As the VA examiners provided detailed explanation as to why the Veteran's acquired psychiatric disorder is not related to his service-connected disabilities, the Board finds the probative value of the VA examination reports are greater than the cursory conclusions of the VA treating physician.  The Board is not persuaded by the October 2012 VA treating physician's statement because it does not indicate that it was based on a review of evidence in the claims folder and no rationale for the opinion was provided.  An opinion is considered adequate when it is based on consideration of a Veteran's prior medical history and examinations and describes the disorder in sufficient detail so that the Board's evaluation of the claimed disorder is a fully informed one.  Stefl, 21 Vet. App. at 124.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124.   In this regard, the VA Medical Center (VAMC) medical statement cannot be considered competent medical evidence of an etiological relationship between the Veteran's current acquired psychiatric disorder and his service-connected disabilities.  As such, the Board finds the VAMC medical statement to be of low probative value.

In contrast, the VA examiners accurately and thoroughly characterized the evidence of record and conducted a comprehensive examination of the Veteran's mental health state.  The examiners' reports of the Veteran's medical history and their clinical findings are consistent with the entire body of medical evidence of record.  There is no basis on which to find that the VA medical opinions are incomplete or insufficient in any way.  Thus, the Board places greater probative value on the VA examinations, which find that the Veteran's acquired psychiatric disorder is not caused by or aggravated by his service-connected disabilities.

As the evidence is not in equipoise, secondary service connection is not warranted.  

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that his psychiatric symptoms began during his active military service, which resulted in his current psychiatric disorder, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  He is credible in his belief that his symptoms are related to service or secondary to service connected disability.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the acquired psychiatric disorder is etiologically related to service or was caused or aggravated by his service-connected disabilities, this issue falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  Regarding the medical evidence of record, as stated above, the Board places greater probative value on the negative nexus opinions of the VA examiners.  The VA examiners considered the Veteran's lay assertions in forming their medical opinions, but ultimately found that the Veteran's current acquired psychiatric disorder was not due to service or caused or aggravated by his service-connected disabilities.  Thus, as previously stated, the evidence of record is against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, including as secondary to his service-connected disabilities, is not warranted.


ORDER

The claim for service connection for an acquired psychiatric disorder, including as secondary to his service-connected disabilities, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, a remand is required to provide the Veteran with a VA addendum medical opinion.

The Veteran's bilateral foot disorder claim was previously remanded in September 2012 and July 2013 for a VA examination and medical opinion.  Although the Veteran was provided a VA examination in October 2012 and August 2013, the VA examiners did not address all of the requested medical opinions.  Specifically, to date, a VA examiner has not addressed whether the Veteran's current bilateral foot disorder was aggravated beyond its natural progression by the service-connected Type II diabetes mellitus.  The August 2013 VA examiner addressed aggravation in relation to the service-connected peripheral neuropathy, but the examiner did not address aggravation in relation to the service-connected Type II diabetes mellitus.  38 C.F.R. § 3.310 (2013).  To date, this medical opinion has not been obtained as requested by the Board in its prior remands.  Thus, the claim must again be remanded for a VA addendum medical opinion.  See Stegall, 11 Vet. App. at 271 (1998) (noting that where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the VA examiner who conducted the August 2013 VA foot examination (or another appropriate examiner if unavailable) for an addendum medical opinion regarding the etiology of the Veteran's current bilateral foot disorder.  The examiner must review the Veteran's claims file, and state that this has been done in the examination report.

Specifically, the examiner is asked to provide a medical opinion addressing whether it is at least as likely as not that the Veteran's bilateral foot disorder (talonavicular coalition, bilateral enthesopathy of the Achilles tendon insertion, and right dorsal foot fragment) was aggravated by his service-connected diabetes mellitus type II.  If such aggravation is found, the examiner should determine: (1) the baseline manifestations of the Veteran's bilateral foot disorder absent the effect of aggravation; and, (2) the increased manifestations that are proximately due to the service-connected diabetes mellitus type II.

The term "at least as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or the conclusion as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  If possible, there needs to be some comparison with his baseline of disability versus the disability he now has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable.

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall, 11 Vet. App. at 271.

3.  After completing the above actions, the bilateral foot disorder claim must be readjudicated.  If the claim remains denied, a SSOC must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


